Citation Nr: 1735867	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  08-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to in-service exposure to herbicides.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for back disability.

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for myocardial infarction.

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

5. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for asthma.

6. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diverticulitis.

7. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction.

8. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lymphoma of stomach.

9. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for skin rash.

10. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for neuropathy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2012 rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  
This case was recently remanded in a June 2016 Board decision.  As noted in the June 2016 decision, the issues of whether new and material evidence had been presented to reopen service connection claims for back disability, myocardial infarction, hypertension, asthma, diverticulitis, erectile dysfunction, lymphoma of stomach, skin rash and neuropathy, had not been certified to the Board, and the issues were referred to the RO for consideration.  Thereafter, the issues were certified to the Board in August 2016.

Also in June 2016, the Board noted that the RO granted service connection for posttraumatic stress disorder (PTSD) in an August 2014 rating decision (for which the Veteran was notified in September 2014) and that the Veteran filed a timely notice of disagreement as to the assigned initial 30 percent disability rating.  However, at the time of the Board decision, the RO had not issued a statement of the case.  The Board notes that an October 2016 rating decision (for which the Veteran was notified in November 2016) subsequently increased the initial disability rating to 100 percent, representing a total grant of the benefit sought on appeal.  Additionally, the Veteran did not contest that determination, and that issue is no longer on appeal.  

In a July 2017 letter, the Board notified the Veteran's attorney that his February 2017 Motion to Withdraw from VA representation was received after the appeal was certified to the Board and that the claims file did not contain documentation that the Veteran had revoked his authority to represent him.  The attorney was notified of the requirements under 38 C.F.R. § 20.608, and further notified that he had 30 days in which to file a motion; after which it would be assumed he wished to remain the Veteran's representative.  The record shows that the Veteran's attorney did not file a Motion to Withdraw within 30 days of issuance of the Board's letter and he is deemed to be the Veteran's representative. 


FINDING OF FACT

In August 2017, prior to promulgation of a decision, the Board was notified that the Veteran had died in August 2017.  
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran in this case died in August 2017, during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  


(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


